The effect of the judgment of the majority is that a judgment debtor may be sentenced to jail until such time *Page 331 
as his brother restores property to him which the judgment debtor has improperly transferred to the brother. I concede that his transfer of the property to his brother was an act amounting to a contempt of the court, and that he might properly be punished for that act. On the other hand, I am unwilling to agree that he may be sent to jail until such time as his brother comes to his rescue. If the property remained in the judgment debtor's possession, he might properly be sent to jail until such time as he paid it over to the judgment creditor. It being admitted that the property is not in the possession of the judgment debtor, the judgment of the trial court was erroneous.